Franklin County, No. 90AP-1344. This court has received notification that on March 25, 1996, the Supreme Court of the United States entered an order in No. 95-7954, Mark Burke v. Ohio, which stated:
“The petition for a writ of certiorari is denied.”
Upon consideration that the stay of execution of sentence granted by this court on October 26,1995 was conditioned upon final disposition of appellant’s petition to the Supreme Court of the United States, and it appearing to this court that the Supreme Court of the United States has rendered a final disposition of the petition,
IT IS ORDERED that the stay of execution is hereby terminated as of the date of this entry, April 8.1996.
IT IS HEREBY ORDERED by this court that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 8th day of July, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Franklin County.
IT IS FURTHER ORDERED by the court that, upon written application of appellant, and pursuant to State v. Glenn (1987), 33 Ohio St.3d 601, 514 N.E.2d 869, this court will grant one *1444additional stay for a period ending six months from the date of this entry to allow appellant an opportunity to file a petition for post-conviction relief.